179 F.2d 244
Samuel WHITE, Appellant,v.UNITED STATES of America, Appellee.
No. 10918.
United States Court of Appeals Sixth Circuit.
December 6, 1949.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
Appellant not represented.
Edward T. Kane, Detroit, Mich., Vincent Fordell, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and oral argument by counsel for appellee, and the court being of opinion that there is no reversible error upon the record,


2
It is therefore ordered and adjudged that the judgment appealed from and entered of record in the District Court on April 29, 1949, be and the same is in all things affirmed.